Case 5:21-cv-01305-EEF-MLH Document 18 Filed 09/03/21 Page 1 of 1 PageID #: 73




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

MARCUS PATTERSON                                   CIVIL ACTION NO. 21-cv-1305

VERSUS                                             JUDGE FOOTE

CORVEL CORP ET AL                                  MAGISTRATE JUDGE HORNSBY


                                         ORDER

       For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, no written objections

having been filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

       It is ordered that Silver Oak Casualty, Inc.’s Motion for Leave to File Complaint of

Intervention (Doc. 10) is denied. It is further ordered that, pursuant to Fed. R. Civ. Pro.

19, this case is remanded to state court where Silver Oak may join the case as an intervenor

and protect its interest

                                                                 2nd
       THUS DONE AND SIGNED at Shreveport, Louisiana, this the ___________ day
       September
of ___________________, 2021.

                                               _________________________________
                                                     ELIZABETH E. FOOTE
                                                UNITED STATES DISTRICT JUDGE
